Case 3:11-cr-30124-DWD Document 63 Filed 12/28/20 Page 1 of 2 Page ID #192




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                 )
                                          )
                   Plaintiff,             )
                                          )
vs.                                       )       Case No. 11-cr-30124-DWD
                                          )
HAROLD L. GARDNER, JR.,                   )
                                          )
                 Defendant.               )

                                         ORDER

DUGAN, District Judge:

       On December 23, 2020, Defendant Harold L. Gardner, Jr. filed his Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1) (Doc. 61). Gardner asks the

Court to grant his request for compassionate release and enter an order reducing his

sentence to time served due to his medical conditions and the COVID-19 pandemic. Id.

However, Gardner has not provided any proof that he petitioned the Bureau of Prisons

to bring this motion on his behalf, or otherwise exhausted his administrative remedies,

prior to filing his motion in this district court district court as required by 18 U.S.C. §

3582(c)(1)(A).

       Before a defendant can file a request for compassionate release, he must first file a

request with the prison warden asking the Bureau of Prisons to move for compassionate

release on defendant’s behalf. Under 18 U.S.C. § 3582(c)(1)(A). If the warden denies

defendant’s request, the defendant must appeal that denial through the Bureau of

Prisons’ administrative remedy procedure. Id. Alternatively, the defendant may move



                                              1
Case 3:11-cr-30124-DWD Document 63 Filed 12/28/20 Page 2 of 2 Page ID #193




for compassionate release by showing that he submitted a request to the prison warden,

but that thirty (30) days have passed since the request was submitted without action by

the Bureau of Prisons. Id.

      Accordingly, it is hereby ORDERED that Defendant Harold L. Gardner, Jr. shall

submit proof by January 28, 2021 that he exhausted his administrative remedies or that

more than thirty (30) days have passed since the request was submitted to the warden

without action by the Bureau of Prisons. Defendant’s failure to timely comply with this

order will result in the denial of his motion. The Clerk of Court is DIRECTED to send a

copy of this Order to Defendant Gardner.

      SO ORDERED.

      Dated: December 28, 2020

                                        /s/ David W. Dugan
                                        DAVID W. DUGAN
                                        United States District Judge




                                           2
